DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed subject matter relates to a carbon canister for adsorbing evaporated fuel from the fuel tank of a vehicle in order to reduce hydrocarbon emissions to the environment to meet government regulations for vehicles.  The solution claimed includes a main body that forms a chamber to hold activated carbon and a cover that collectively with the main body creates a cavity that holds a venturi tube that functions with a desorption port formed in the cover.  The venturi has a specific structure that has the described purpose to assist with recovering liquid fuel droplets for delivery to the engine for combustion.  The prior art of record fails to teach or suggest these features according to the claim 1.  For instance, Lee et al, US 2012/0073549, is considered the closest pertinent art.  Lee et al discloses a canister for adsorbing fuel evaporated in the fuel tank of a vehicle which includes a main body with a purge port for delivering fuel to the engine.  External to the purge port is a venturi nozzle for accelerating the flow to a higher speed which is formed from the purge line itself and therefore is external to the canister including the main body and cover components.  Further, the venturi of Lee et al lacks at least a back suction tube connected to a throat of the venturi and extending to the bottom of the cavity.  For at least these reasons the claims are allowed over Lee et al.  The remaining art of record fails to cure these deficiencies.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747